 



Exhibit 10.1
ViaCell
As of June 16, 2007
John Thero
12 Buttonwood Drive
Andover, MA 01810
Dear John:
On behalf of ViaCell, Inc. (the “Company”), I am pleased to extend an offer of
employment to you. You have made an outstanding impression, and we feel
confident that you will become a valuable asset to the Company. Information
about the Company as well as the details of our offer of employment are
summarized below.

     
ViaCell Mission
  ViaCell is dedicated to the commercialization of cell therapy for serious or
life threatening diseases.
 
   
ViaCell Culture
  Every day you will be contributing to technology that will enrich of the
future lives of people. We hire innovative thinkers, with the skills and
capabilities to thrive on a high quality, success-driven team.
 
   
Position and Anticipated Start Date
  Chief Financial Officer, reporting to Marc Beer, President and Chief Executive
Officer. As discussed, we expect your start date to be on or before June 29,
2007. This position is a key factor in the Company’s continued success, and I am
confident that it will be an exciting opportunity for you as well. We agreed you
may spend reasonable time with your former employer, post your ViaCell start
date, to complete a professional transition.
 
   
Compensation
  The starting base salary for this position is $330,000 per year payable in
bi-weekly installments of $12,692.31.
 
   
 
  In addition, you will be eligible to participate in the Management Bonus Plan
at an annual target of 40% of your base salary, based on agreed to company and
individual performance objectives. Your eligibility will provide for a full
annual bonus opportunity, without proration, and will be based on personal goals
and second half 2007 corporate performance goals. It is understood that for the
purposes of your bonus evaluation that the second half 2007 corporate
performance goals will be consistent with the financial forecast presented to
the Company’s Board of Directors in May 2007. It is also understood that with
respect to the individual performance portion of the Management Bonus Plan that
within 30 days of your start date that you and the Company’s President and CEO
will mutually agree upon written goals which gives consideration to you being
new to the Company.
 
   
 
  The Company’s President and CEO will review your individual performance
against your personal goals in Q1 2008. This assessment, along with management’s
assessment of performance against corporate performance goals, including the
second half performance goals described above, will be submitted to the
Compensation Committee for review in Q1 2008. The Compensation Committee and the
Board of Directors will determine the actual amount of the bonus payable to you
based on its

 



--------------------------------------------------------------------------------



 



     
 
  own assessments of performance against individual and corporate goals, and
core competencies, such as management and development of people, team-work,
communication, leadership, compliance and the exercise of sound judgment in
performing your responsibilities, and such other matters as management or the
Board of Directors may elect to factor into the calculation, such as integrity,
compliance and leadership. Payout of the bonus will occur by end of Q1 2008.
 
   
 
  Finally, ViaCell will provide a cash sign-on bonus in the amount of $20,000.
Should you leave your employment voluntarily within one year of receipt of this
bonus, you agree to repay a prorated portion of the full amount.
 
   
Stock Options
  As an incentive for you to participate in our future growth, you will receive,
subject to approval by our Board of Directors, an incentive stock option to
purchase up to 150,000 shares of our Common Stock. Management will recommend to
the Board of Directors that the exercise price of the options be the closing
price of our Common Stock on your first date of employment with the Company. The
options will vest quarterly over four years, with 6.25% of the options vesting
on each three month anniversary of your employment start date until fully
vested. The options are subject to the terms and provisions of our Amended and
Restated 1998 Equity Incentive Plan (the “Plan”) and the option certificate (or
other similar document) that will be issued to you in connection with the option
grant, and any other terms or conditions that the Board of Directors may
require. The Plan and a Prospectus summarizing the Plan are available on
Viasphere (our intranet site) and upon request to HR. Please review the Plan,
the summary Prospectus and the option certificate (or other similar document)
carefully and contact HR if you have any questions. A copy of the Plan and the
Prospectus are attached to this letter.
 
   
Additional Employment Terms
  ViaCell will provide for twelve (12) months’ severance pay in the event of
involuntary termination without Cause or voluntary termination for Good Reason.
If the Company terminates your employment without Cause or if you terminate your
employment for Good Reason, then ViaCell will continue paying your base salary
and medical and dental benefit contributions for a period of twelve (12) months
in accordance with its regular payroll practices at such time (collectively the
severance pay and continuation of benefits described in this paragraph are the
“Severance Payments”).
 
   
 
  The term “Cause” as used herein means (i) your continued failure to
substantially perform your duties, provided you are reasonably notified of such
failure and given reasonable time to correct such failure, (ii) any
misappropriation of funds, properties or assets of the Company by you, (iii) any
damage or destruction of any property or assets of the Company caused by you,
whether resulting from your willful actions or willful omissions or gross
negligence; (iv) your being convicted of a felony; or (v) any material breach of
your employment obligations or of the Intellectual Property and Confidential
Information Agreement.
 
   
 
  The term “Good Reason” as used herein means any action by the Company without
your prior consent which results in (i) any material diminution in your title,
position, duties, responsibilities or authority; or (ii) any breach by the
Company of any material provision contained herein; provided that a Good Reason
shall not be deemed to exist for purposes of this severance provision until you
have provided the Company with written notice of same and the Company has not
cured it for 30 days following the receipt of such notice.

 



--------------------------------------------------------------------------------



 



     
Change of Control
  Upon a Change of Control of the Company, all options held by you at the time
of such Change of Control scheduled to vest in the subsequent twelve-month
period only as a result of the passage of time shall vest immediately with
respect to that portion of such options so scheduled to vest. Such options will
otherwise continue to be subject to other applicable grant provisions.
 
   
 
  If the Company terminates your employment without Cause or you voluntarily
resign for Good Reason within twelve months of a Change of Control, all options
held by you at the time of such Change of Control that, by their terms, become
exercisable only as a result of the passage of time shall become fully vested
and exercisable. Such options will otherwise continue to be subject to other
applicable grant provisions. Further, ViaCell will, upon such a termination
following a Change of Control and in addition to the Severance Payments
described above, pay you your bonus pursuant to the Management Bonus Plan for
the bonus year in which such termination occurs, with the bonus for such period
determined by assuming achievement of Company and individual performance
objectives (the “Change of Control Bonus”).
 
   
 
  A “Change in Control” shall mean: (i) a merger, consolidation or similar
combination after which 50% or more of the voting stock of the surviving
corporation is held by persons who were not stockholders of the Company
immediately prior to such merger or combination; (ii) the sale, transfer or
other disposition of all or substantially all of the Company’s assets to one or
more persons (other than any wholly owned subsidiary of the Company) in a single
transaction or series of related transactions; or (iii) any person or related
group of persons (other than the Company or a person who directly or indirectly
controls, is controlled by, or is under common control with the Company)
directly or indirectly acquires beneficial ownership (determined pursuant to
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of
securities comprising more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company ’s stockholders.
 
   
Release of Claims
  Any obligation of the Company to pay you the Severance Payments or the Change
of Control Bonus described above is conditioned on your signing and returning to
the Company a timely and effective release of claims in the form provided by the
Company (the “Release of Claims”). Such Release of Claims creates legally
binding obligations on your part, and the Company therefore advises you to seek
the advice of an attorney before signing it. Any Severance Payments or Change of
Control Bonus to which you are entitled shall be payable in accordance with the
normal payroll practices of the Company, and will begin at the Company’s next
regular payroll period which is at least five business days following the later
of the effective date of the Release of Claims or the date the Release of
Claims, signed by you, is received by the Company; but the first payment shall
be retroactive to the date of termination.
 
   
Benefits
  Because we care about the well being of our employees, we are pleased to
provide you with a comprehensive offering of benefits. Our benefits currently
include medical, dental, life insurance, 401k, three weeks vacation (accrued
monthly and pro-rated during your first calendar year of employment), balance
benefit, educational assistance and flexible-spending accounts. The ViaCell
Benefits summary is attached to this letter.

 



--------------------------------------------------------------------------------



 



     
 
   
Employment Relationship
  While we look forward to a long and mutually beneficial relationship, you
acknowledge that this letter does not constitute a contract of employment for
any particular period of time and does not affect the at-will nature of the
employment relationship with the company. Either you or the Company has the
right to terminate your employment at any time.

The Company agrees to work with you on the plan, timing and content of the
public announcement of your hire. Of course, any such plan, timing and content
must comply with applicable disclosure laws and regulations.
We are very excited about the future of the Company and believe that the
opportunities presented will allow you significant personal and professional
growth. If you have any questions or concerns, please do not hesitate to contact
me anytime. We look forward to having you join our team!
Sincerely,
/s/ Marc Beer
Marc Beer
President and Chief Executive Officer
Please acknowledge your acceptance of this offer by signing a copy of this
document along with the Agreement Relating to Intellectual Property and
Confidential Information and the Code of Business Conduct and Ethics and mailing
the signed documents back in the self addressed envelope provided at your
earliest convenience. This offer of employment is contingent upon your signed
acceptance of the offer and the Agreement and Code documents.

         
/s/ John Thero
       
 
       
 
       
Signature
  Date    
 
       
 
       
 
       
Social Security Number
  Start Date    

 